department of the treasury internal_revenue_service washington d c number release date cc pa cbs br1 lkwilliams gl-805109-00 uil date memorandum for associate area_counsel sbse - san francisco cc sb sf attn trmackinson from alan c levine chief branch collection bankruptcy summonses cc pa cbs br1 subject you have requested that we reconsider the conclusion in our date memorandum copy attached that are entitled to a cdp hearing on the filing of a new notice_of_federal_tax_lien after the previously-filed notices of federal_tax_lien were erroneously released you argue that the exception found in sec_301_6323_g_-1 requires a different conclusion sec_301_6323_g_-1 provides that a lien does not need to be refiled during the required_refiling_period if a suit to foreclose that lien has been commenced prior to the expiration of that refiling period based on this regulation you contend that the new notice_of_federal_tax_lien did not need to be filed to establish our priority because we did not lose our priority when the liens self-released as a result do not need to be given a cdp hearing on the lien filing we would agree with your analysis if the liens in this case had not self-released the self-releasing lien form has been adopted for notices of federal_tax_lien filed after date this form provides that unless notice of lien is refiled by the date specified this notice shall on the day following such date operate as certificate of release as defined in sec_6325 self-releasing liens operate the same as the filing of a certificate of release 114_f3d_99 7th cir reh’g denied u s app lexis 7th cir 59_f3d_1571 n 11th cir 205_br_668 bankr d mass moreover the self-releasing lien was not contemplated when sec_301_6323_g_-1 was adopted shortly after the passage of the federal_tax_lien act of accordingly it is our opinion that sec_301_6325-1 applies to the facts of this case not sec_301 g - a i in addition while we cannot find any case law specifically addressing the applicability of sec_301_6323_g_-1 where the subject lien has been released after commencement of the suit there are at least two district_court decisions applying sec_301_6325-1 under these circumstances 793_fsupp_994 d colo united_states v reid u s t c big_number u s dist lexis both cases held that pursuant to sec_301_6325-1 the revocation of the erroneous lien release reinstated the lien but not the notice_of_federal_tax_lien as such the priority of the federal_tax_lien dated from the date a new notice_of_federal_tax_lien was filed after the revocation id based on our conclusion that sec_301_6325-1 applies to the facts of this case a new notice_of_federal_tax_lien needed to be filed in order to establish priority as of the filing_date of our lien against a subsequent purchaser holder of security_interest in the property mechanic’s_lienor or judgment lien creditor this new filing of a notice_of_federal_tax_lien entitles the to a cdp hearing under sec_6320 if you have any further questions please call department of the treasury internal_revenue_service washington d c cc pa cbs br1 lkwilliams gl-805109-00 uil date memorandum for associate area_counsel sbse - san francisco cc sb sf attn trmackinson from alan c levine chief branch collection bankruptcy summonses cc pa cbs br1 subject this memorandum responds to your request for advice dated date this document is not to be cited as precedent sec_6110 question presented do taxpayers have a right to a collection_due_process_hearing cdp under sec_6320 where after a collection suit was brought by the department of justice the lien to be foreclosed was erroneously released the release was then revoked and a new notice_of_federal_tax_lien was filed conclusion the taxpayers have a right to a cdp hearing under sec_6320 the internal_revenue_service service office of appeals appeals however is limited in what it can consider at the hearing because of the pending collection suit these limitations are set forth below background on the u s attorney’s office in san francisco filed a suit to foreclose federal tax_liens against a parcel of real_property owned by and a parcel of adjacent real_property owned jointly by the improvement made to the parcel owned by is used as the residence the suit also seeks to reduce to judgment the federal income liabilities of mr for tax years and the liabilities for and were fixed by a closing_agreement entered into by the service and mr and mrs in settlement of contested deductions taken in connection with a tax_shelter mrs income_tax liabilities for and gl-805109-00 were discharged in chapter bankruptcy but the federal tax_liens continue to attach to the parcels of real_property see the case is set for trial in after the initiation of the suit the notices of federal liens for three tax periods and erroneously self-released when the mistake was discovered the service issued a revocation of the certificate of release in order to reinstate the assessment liens imposed by sec_6321 a new notice_of_federal_tax_lien was filed in place of the erroneously-released notices of federal liens relating to the three tax years and a cdp_notice pursuant to sec_6320 was issued to the taxpayers as a result mr and mrs made a single timely request for a cdp hearing in which they assert two challenges to the filing of the notice_of_federal_tax_lien the statute_of_limitations has expired and therefore the notice_of_federal_tax_lien and underlying assessment liens are no longer valid and is entitled to innocent spouse relief from the and liabilities analysis pursuant to sec_6320 a taxpayer against whose property a notice_of_federal_tax_lien has been filed on or after date has the right to a cdp hearing in this case mr and mrs were entitled to receive a cdp_notice under sec_6320 because the filing was not merely a refilling as described in temp sec_301_6320-1t a q a-a6 the self-release of a notice_of_federal_tax_lien has the same effect as the filing of a certificate of release 114_f3d_99 7th cir reh’g denied u s app lexis 7th cir 59_f3d_1571 n 11th cir 205_br_668 bankr d mass consequently the self- release extinguishes the lien which can be reinstated through the filing of a notice of revocation of release sec_301_6325-1 although the released federal_tax_lien can be reinstated the released notice_of_federal_tax_lien and the priority status the notice provides cannot sec_301_6325-1 793_fsupp_994 d colo thus filing of a new notice_of_federal_tax_lien is necessary to render the assessment lien valid against a subsequent purchaser holder of security_interest in the property mechanic’s_lienor or judgment lien creditor sec_301_6325-1 sec_6323 because the previous priority status is lost upon release and a new notice_of_federal_tax_lien is required to a certificate of revocation of a lien release must be filed prior to expiration of the collection statute of limitation sec_6325 the statute_of_limitations for collecting taxes is tolled by the filing of a collection suit 793_fsupp_994 d colo united_states v reid u s t c big_number u s dist lexis in addition the statute_of_limitations was tolled during the the period of time mrs was in bankruptcy sec_6503 therefore the certificate of revocation was timely filed in this case gl-805109-00 establish priority as of the filing_date it is our conclusion that the filing of a notice_of_federal_tax_lien under the circumstances presented in this case entitles mr and mrs to a cdp hearing under sec_6320 moreover nothing in the internal_revenue_code or the legislative_history of the irs restructuring and reform act of suggests that the taxpayer cannot receive such a hearing if his or her tax_liability is the subject of a collection suit in a united_states district_court accordingly the are entitled to a cdp hearing even though there is currently a suit to foreclose federal tax_liens against their residence and to reduce tax assessments against mr to judgment however because of the pending matter in court there are restrictions discussed below as to what the office of appeals may consider in the cdp hearing once the service has referred a case to the department of justice for defense or prosecution only the attorney_general or his or her delegate has the authority to compromise the case sec_7122 see also irm 437_us_298 822_f2d_1466 n 10th cir in an attorney_general opinion to the secretary_of_the_treasury the attorney_general concluded that the department of justice has the authority to compromise not only the case pending before it but any other matter germane to the case which the attorney_general may find it necessary or proper to consider before he invokes the aid of the courts op atty gen see also executive_order no because of the pending suit appeals does not have the authority to settle or compromise the tax_liabilities irm see also ferrel v united_states u s dist lexis w d wa service cannot act on an administrative refund claim once the matter has been referred to the department of justice for litigation this includes challenges to tax_liabilities based on the expiration of the collection statute_of_limitations and innocent spouse relief as asserted by mr and mrs in their cdp hearing request even if appeals could consider a liability challenge should be precluded from raising innocent spouse relief because she has raised the issue before in a judicial proceeding in which she meaningfully participated temp sec_301_6320-1t e and e q a-e4 mrs asserted her entitlement to innocent spouse relief under sec_6013 now codified as part of sec_6015 in a bankruptcy adversary proceeding continued gl-805109-00 in addition appeals cannot consider any offer involving the release of the federal tax_liens or withdrawal of the notice against the two parcels because these parcels are the subject of the collection suit the settlement authority belongs to department of justice not appeals the assessment liens are necessary to the suit because these are the liens being foreclosed see sec_301_6325-1 c f 190_frd_539 e d cal notice_of_federal_tax_lien does not need to be refiled after the filing of lien foreclosure suit in order to foreclose lien because assessment lien remains attached to property 667_fsupp_767 d wyo same the filed notice is necessary to the suit because it protects the priority of the federal_tax_lien against subsequent purchasers and lienors of the property any requests for release or withdrawal therefore must be directed to the department of justice as a result of these limitations appeals would only be able to consider in the cdp hearing only offers involving the discharge from the federal tax_liens pursuant to sec_6325 of property owned by the other than the parcels in the suit for example such offer could be a bond or a lump sum payment of tax_liabilities in an amount equal to the value of the tax_liens on the property nevertheless before appeals concludes any agreement with the taxpayers it must obtain justice_department approval irm sub sec_613 because of the split jurisdiction between the justice_department and appeals and the potential for confusion we would recommend that appeals simply wait until the conclusion of the district_court action before holding the cdp hearing requested by the continued the bankruptcy court held she was not entitled to innocent spouse relief from her and income_tax liabilities the court’s holding was affirmed on appeal to the district_court and the district court’s decision was affirmed by the ninth circuit_court of appeals in filing a notice of lis pendens as an alternative to filing a notice_of_federal_tax_lien would probably not be sufficient to protect the government in this situation at least one court has held that the priority of judgment lien creditors is not affected by a lis pendens because lis pendens is not intended to give them notice r i o inc v anderson wn app p 2d wash ct app however the lis pendens would probably protect the priority of an unfiled federal_tax_lien against subsequent purchasers and holders of a security_interest see 627_fsupp_1034 n d iowa cf 876_fsupp_230 d hawaii nat’l acceptance co of america v mardigian 259_fsupp_612 e d mich lebanon savings bank v hollenbeck minn n w minn gl-805109-00 if the government prevails and mr or mrs or both decide to appeal the court’s decision the hearing would have to be delayed until the conclusion of the appeal it is our understanding that appeals does not wish to keep a case in its inventory any longer than necessary however we believe the unique circumstances of this case warrant the delay in holding the hearing until the exhaust their right to appeal any adverse district_court decision once the litigation is concluded the taxpayers may raise at the cdp hearing any issues not resolved by the district_court for example if the government prevails on all issues and the property is sold for an amount less than mr and mrs liabilities then mr whose liability has been reduced to judgment may request an installment_agreement or submit an offer-in-compromise with respect to the remaining unpaid liability however the should be advised that appeals may not consider any challenge to liability or any issue decided by the district_court sec_6320 sec_6330 and sec_6330 if you have any further questions please call
